Citation Nr: 0019210	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-23 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 determination 
by the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Counseling (VR&C) Division of the Regional 
Office (RO) in San Diego, California, which determined that 
the veteran was not entitled to additional vocational 
training under Chapter 31, although he was eligible for a 
program of Employment Services.  The VR&C Division, in a 
subsequent decision issued in June 1997, determined that the 
veteran was not entitled to additional training until the 
veteran demonstrated cooperation in a plan for Employment 
Services.  


FINDINGS OF FACT

1.  The veteran completed the vocational training portion of 
an Individualized Written Rehabilitation Plan (IWRP) in March 
1997, and an Individualized Employment Assistance Plan (IEAP) 
was instituted.  

2.  The veteran was placed in interrupted status for 
vocational rehabilitation benefits in June 1997 based on 
noncompliance with the plan of employment services, and was 
placed in discontinued status in October 1998.

3.  College level training is not demonstrated to be 
necessary to offset a disadvantage due to the veteran's 
disabilities, or to enable him to obtain suitable employment.

4.  The veteran has not indicated a willingness to 
satisfactorily cooperate with VA's rehabilitation services to 
obtain and maintain suitable employment as an electronics 
engineering technician requiring only an associate degree.


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation 
training under Chapter 31 have not been met.  38 U.S.C.A. 
§§ 3102, 3104, 3106, 3111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 21.40, 21.51, 21.58, 21.72, 21.80, 21.94, 21.98, 21.362, 
21.364 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to additional 
Chapter 31 benefits.  He seeks authorization to obtain a 
Bachelor of Science degree.  In particular, he contends that 
the VR&C decision not to authorize additional benefits is not 
proper for several reasons.  He argues that he should have 
been permitted to change his IWRP in order for the pursuit of 
a bachelor's degree, that the employment assistance provided 
under Chapter 31 was inadequate, and that the results of a 
valid job search conducted on his own demonstrates that the 
training he has completed is not sufficient to rehabilitate 
him to the point of employability since a four-year degree is 
now a minimum entry-level qualification in his field.  

By a rating decision issued in July 1992, the veteran was 
awarded service connection for a right knee disability, 
evaluated as 10 percent disabling, and for a left knee 
disability, evaluated as 10 percent disabling.  The evidence 
of record establishes that veteran reported for an initial 
Chapter 31 counseling appointment in October 1993.  There was 
no record of any non-service-connected medical disability, 
nor did the veteran report any other disability.  It was 
determined that the veteran had 48 months of creditable 
Chapter 31 entitlement, with an eligibility termination in 
August 2004.  

The veteran agreed to and signed an Individualized Written 
Rehabilitation Plan (IRWP) providing 30 months of 
rehabilitation benefits to assist the veteran to obtain an 
associate degree (AS) in manufacturing technology (Automated 
Equipment Engineer-Technician option).  The duration of the 
plan was to be from January 1994 to August 1996.  As part of 
that agreement, the veteran acknowledged responsibilities 
such as maintaining attendance and good grades, not allowing 
outside activities to interfere with his training program, 
keeping scheduled appointments, and the like.  

In fall 1994, the veteran requested and was granted a 
modification of his IWRP, changing his training location to 
New York, for family reasons.  He changed his employment 
objective to "College Evaluation."  

In spring 1995, the veteran requested to resume vocational 
rehabilitation training in California.  He again requested 
and was granted modification of the IRWP.  He changed his 
career goal from manufacturing technology to an associate 
degree in electronics.  The veteran was counseled that the 
employment market for electronics technicians was limited, 
and that he might have to move to another state to find 
suitable employment.  In March 1995, the veteran signed a 
statement reflecting that he had been so counseled, and the 
request to modify the IWRP was granted.  

The veteran was scheduled to complete the vocational training 
portion of this rehabilitation plan in about March 1997.  In 
November 1996, the veteran requested that his educational 
objective be changed from an associate degree to a bachelor's 
degree.  He was informed that he would have to complete the 
rehabilitation plan already in place, including meeting with 
the counseling psychologist (CP) regarding employment 
services, before additional training would be considered.  

In January 1997, the veteran was notified of the decision 
that he had been adequately trained and was employable, and 
that he had been found eligible for a program of employment 
services, but was not eligible for additional training.  The 
Counseling Record underlying that decision described the 
veteran's grades as "modest," since he had a grade average 
of 2.6 in his training program work, compared to a 4.0 
average for other VA students in that same program at the 
same school.  The Counseling Record reflected that the 
veteran provided anecdotal information to support his 
conclusion that a more advanced degree than the associate 
degree was required to find employment in electronics.  The 
counseling psychologist determined that there was no 
"compelling" basis for a modification of the IWRP which was 
nearing completion.  

In February 1997, the veteran submitted a timely notice of 
disagreement as to denial of additional training under 
Chapter 31.  A statement of the case (SOC) was issued in June 
1997.  The SOC explained that additional training was denied 
until full cooperation in a plan for employment services was 
demonstrated.

As part of the continuation of the IWRP already in place 
prior to the veteran's request for authorization of 
additional Chapter 31 benefits, an Individualized Employment 
Assistance plan (IEAP) was developed, approved, and signed by 
the veteran in March 1997.  The IEAP was designed to run from 
March 1997 to September 1997.  

In late March 1997, the veteran was referred for additional 
job placement services through a contract service, INTRACORP, 
for an 8-week service agreement.  INTRACORP administrative 
notes reflect that the veteran was absent from three job 
placement meetings scheduled for the veteran in late March 
and early April 1997.  In mid-April, he attended a job-
seeking skills class, and a cover letter and resume were 
developed with INTRACORP assistance.  

Later that month, the veteran called to advise INTRACORP that 
he had been going on interviews, but it was noted that no 
documentation regarding the interviews had been submitted to 
INTRACORP.  The veteran failed to attend the final two 
placement services meetings scheduled in April.  INTRACORP 
reported that resumes were mailed or faxed to several 
prospective employers, and noted that telephone contact was 
attempted, but the veteran was not located, so the status of 
those contacts was not clear.

In early May 1997, the Job Placement Specialist at INTRACORP 
who was assigned to work with the veteran sent the veteran a 
letter advising him that none of INTRACORP's messages had 
been returned.  The veteran continued to miss scheduled 
meetings with the Job Placement Specialist.  In mid-May, the 
veteran met with the Job Placement Specialist, and indicated 
he was having family problems.  During the following two 
meetings, many employers (60) were contacted and 3 resumes 
were sent to employers with job openings; the other resumes 
were sent to employers who reported no current openings.  
However, the Specialist was unable to contact the veteran to 
determine what the follow-up was regarding these employment 
prospects.  Thereafter, the veteran's service period with 
INTRACORP ended.  

A Report of Contact completed by VA in July 1997 reflects 
that VA staff members referred the veteran to two prospective 
employers in April 1997, but the employers had no record that 
the veteran submitted an application.  The veteran did not 
respond to messages left regarding prospective employment.  
The file further reflects that the veteran's rehabilitation 
benefits were placed in "interrupted" status in late June 
1997.

Fax cover sheets dated in October 1997 reflect that VA's 
Counseling and Rehabilitation Division continued to provide 
the veteran's resume to prospective employers.  Employment 
prospects were discussed with the veteran in October, but VA 
was again unable to contact the veteran in November regarding 
further placement efforts.

At a personal hearing conducted in November 1997, the veteran 
testified that he had been advised that VA would extend his 
training benefits and approve a bachelor's degree program, 
but he had missed the deadline for enrollment for the 
semester following completion of his associate degree, so he 
was placed in job placement.  The veteran testified that the 
agreement that benefits would be extended for training for 
his bachelor's degree fell apart after he began employment 
services.  The veteran's representative contended that the 
veteran was not properly assisted with the attempts to find 
employment because he had appealed the denial of extension of 
benefits.  

The veteran further testified that, after he agreed to the 
IWRP for an associate degree in electronics, he found out 
that a bachelor's degree had become the entry-level degree in 
electronics in his locality.  The veteran testified that he 
presented this information to VA, including written 
information prepared by the state of California, showing that 
there were more entry level positions, about 35 percent more, 
with a bachelor's degree instead of an associate degree.

The veteran also testified that his employment placement 
contractor (INTRACORP) did not provide job leads to him, that 
he obtained job leads from job fairs, newspapers, and the 
like.  He testified that the most helpful aspect of the 
placement service was that a fax machine was available so 
that he could fax resumes out to prospective employers.  The 
veteran testified that the placement service did not 
understand the field in which he was seeking employment, and 
that the person he was supposed to work with was not always 
in, so they determined he should conduct his job search from 
his home.  The veteran testified that he had several 
interviews, but was unable to find a job in the area of his 
training.  Instead, he worked in a shipping department. 

Subsequent to the hearing, the veteran provided letters from 
six prospective employers, dated from July 1997 to September 
1998, reflecting that the veteran had sent a resume.  None of 
the letters reflected that the veteran was granted an 
interview.  The veteran also provided a 3-page list of 
prospective employers reportedly contacted in April and May 
1997.  

In April 1998, the vocational rehabilitation training program 
that the veteran had completed provided the veteran's 
counseling psychologist with a letter reflecting that 
graduates of the school's Electronic Engineering Technology 
program, the associate degree course completed by the 
veteran, were obtaining jobs in their field.  

In response to a request from VA that he clarify evidence 
submitted regarding his job search, the veteran submitted 15 
responses from employers reflecting that he had submitted a 
resume.  Each of the 15 cards acknowledging receipt of a 
resume was dated in September 1998.  

In October 1998, the veteran was notified of the Hearing 
Officer's decision that the veteran had not demonstrated that 
he was unable to obtain employment in the field for which he 
was trained.  

A person is entitled to a rehabilitation program under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at the rate of 20 percent 
and that person is determined by the VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The term "employment 
handicap" means an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  

In this case, the veteran was found to have an employment 
handicap as a result of his service-connected knee 
disabilities, and has been provided with training.  The 
veteran's representative argues that the veteran continues to 
have an employment handicap as defined in 38 C.F.R. 
§ 21.51(f)(1).  The veteran's representative did not provide 
any specific medical or lay information regarding a specific 
additional handicap affecting employment.  There is no 
medical evidence that the veteran has developed any 
additional handicap not present at the time of employment 
evaluations prepared for the agreed-upon IWRPs, nor does the 
veteran so contend.  

The Board notes that in this case, the veteran submitted his 
initial claim for vocational rehabilitation benefits in 1993, 
and requested additional Chapter 31 benefits in November 
1996.  At that time, regulations required that a veteran's 
service-connected disability "materially contribute" to his 
employment handicap in order to support authorization of 
vocational rehabilitation benefits.  38 C.F.R. § 21.51(c)(2) 
(1993, 1996).  The Board notes that those regulations were 
found invalid.  Davenport v. Brown, 7 Vet. App. 476 (1995).  
It held that, because the statutory authority at 38 U.S.C. § 
3102 did not require a causal nexus between a service-
connected disability and an employment handicap, regulations 
requiring a causal nexus, including 38 C.F.R. § 21.51(c)(2), 
(e), (f)(1)(ii) and (f)(2), were in excess of statutory 
authority, and therefore, invalid.  

However, the invalidity of these regulatory provisions during 
the pendency of the veteran's claim and appeal does not 
affect the outcome of his claim, as the veteran has not, at 
any time, presented medical evidence that he has any 
employment handicap other than service-connected knee 
disability.  The grant of vocational rehabilitation benefits 
which was authorized in 1993 reflects a determination that 
the veteran had an employment handicap.  The basis of the 
grant of benefits in 1993 is not at issue.  Rather, the issue 
on appeal is whether VA may properly require a veteran to 
complete and cooperate with an existing IWRP as a 
prerequisite for consideration of the veteran for additional 
vocational rehabilitation training.  The representative's 
argument that certain employment handicaps the veteran now 
has may not have been considered is not relevant to the 
determination the Board must make as to whether the RO may 
require the veteran to cooperate with a rehabilitation plan 
in place before authorizing benefits for an additional 
training program.  The veteran has not submitted any medical 
evidence that any purported additional handicap has been 
medically diagnosed.  Moreover, there is no evidence that 
there has been a significant change in the veteran's medical 
situation. 

A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362.  The successful 
development and implementation of a program of rehabilitation 
services require the full and effective participation of the 
veteran in the rehabilitation process.  The veteran is 
responsible for satisfactory conduct and cooperation in 
developing and implementing a program of rehabilitation 
services under Chapter 31.  The staff is responsible for 
insuring satisfactory conduct and cooperation on the 
veteran's part.  38 C.F.R. § 21.362(a).

VA shall make a reasonable effort to inform the veteran and 
assure his or her understanding of the services and 
assistance which may be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation and conduct and to 
cope with problems directly related to the rehabilitation 
process, especially counseling services.  38 C.F.R. § 
21.362(b).

A veteran requesting or being provided services under Chapter 
31 must cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan and seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan.  38 C.F.R. § 21.362(c).

Pertinent VA regulations provide that a veteran seeking 
Chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  See 38 C.F.R. § 21.180(a).  
If a veteran fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved to, first, 
"interrupted" status with suspension of services, and then to 
"discontinued" status where services to the veteran may be 
terminated.  See 38 C.F.R. §§ 21.197-21.198.  The purpose of 
assignment to interrupted status is to assure that all 
appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services.  Finally, whenever a veteran's status is 
changed, the veteran must be fully informed of that fact by a 
letter that states the reasons for the change in status, 38 
C.F.R. § 21.180(d), and be afforded prior notification of any 
adverse action, 38 C.F.R. § 21.420(d).

Upon completion of the veteran's training at ITT in this 
case, his case status was moved from "rehabilitation to the 
point of employability" to "employment services" status in 
March 1997.  An IEAP was developed and signed, and the 
veteran commenced employment services.  However, his case 
status was moved to "interrupted" status in June 1997, and 
subsequently placed in "discontinued" status in October 
1998 due to the veteran's failure to cooperate and fulfill 
the requirements of the IEAP.  However, he does not 
necessarily challenge the propriety of such change in status.  
Instead, he argues that his plan should have been changed or 
modified to permit him to obtain a bachelor's degree when 
requested in November 1996 prior to completion of his 
associate degree.

VA regulations provide that an Individualized Written 
Rehabilitation Plan (IWRP) is to be developed for each 
veteran eligible for rehabilitation services under Chapter 
31.  The intention of the plan is to: (1) provide a structure 
for the VA staff to translate the findings made in the course 
of the initial evaluation into specific rehabilitation goals 
and objective; (2) monitor the veteran's progress in 
achieving the rehabilitation goals established in the plan; 
(3) assure timeliness of assistance by the VA in providing 
services specified in the plan; and (4) evaluate the 
effectiveness of the planning and delivery of rehabilitation 
services.  38 C.F.R. § 21.80.

An IWRP should include several elements.  Each statement of 
long-range goals contained in an IWRP shall include at a 
minimum one vocational goal for a veteran with an employment 
handicap or one vocational goal and, if applicable, one 
independent living goal for a veteran with a serious 
employment handicap.  Intermediate rehabilitation objectives 
are statements of achievement expected of the veteran to 
attain the long-range goal.  38 C.F.R. § 21.84.

Rehabilitation to the point of employability may include the 
services needed to evaluate and improve the veteran's ability 
to undertake training, and train the veteran to the level 
generally recognized as necessary for entry into employment 
in a suitable occupational objective.  Where a particular 
degree is generally necessary for entry into the occupation, 
e.g., an MSW for social work, the veteran shall be trained to 
that level.  38 U.S.C.A. § 3101(5); 38 C.F.R. § 21.72(a).

Under 38 C.F.R. § 21.72(b)(1), VA will provide a veteran who 
has an employment handicap with additional training if the 
amount of training necessary to qualify for employment in a 
particular occupation in a geographical area where the 
veteran lives exceeds the amount needed for employment in 
that occupation.  VA will assist a veteran who has a serious 
employment handicap to train to a higher level than is 
usually required to qualify in a particular occupation, when 
the veteran is preparing for a type of work in which he will 
be at a definite disadvantage in competing with nondisabled 
persons for jobs, and additional training is needed to offset 
that disadvantage, when the number of feasible occupations 
are restricted, and additional training will enhance the 
veteran's employability in one of those occupations, or when 
the number of employment opportunities within feasible 
occupations are restricted. 38 C.F.R. § 21.72(b)(2).  The 
estimated duration of the period of training required to 
complete an original or amended IWRP may be extended when 
necessary.  Authorization of an extension is generally the 
responsibility of the counseling psychologist.  However, in 
this case, the veteran was aware before he agreed to the IWRP 
in effect in January 1997 that employment opportunities in 
the program he selected would be limited, and he chose that 
vocational rehabilitation program despite the fact that he 
knew opportunities for employment would be limited.  Thus, 
this provision does not provide a basis for a determination 
that denial of additional Chapter 31 benefits is improper.  

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:

(1) Achievement of the current goal is no longer 
reasonably feasible; or (2) the veteran's circumstances 
have changed or new information has been developed which 
makes rehabilitation more likely if a different long-
range goal is established; and (3) the veteran fully 
participates and concurs in the change.  

38 C.F.R. § 21.94.  

A change in intermediate objectives or services provided 
under the plan may be made by the case manager when such 
change is necessary to carry out the statement of long-range 
goals.  The veteran must concur in the change.  38 C.F.R. 
§ 21.94(c). 

Disagreement with regard to a change (or refusal of a change) 
in the IWRP is appealable to the Board.  38 C.F.R. § 
21.98(d).

The Board notes that VA law generally provides that 
determinations regarding the propriety of an extension of 
Chapter 31 benefits are made by a counseling psychologist, 
and in the absence of competent evidence to the contrary, the 
Board will defer to the counseling psychologist's 
determination in that regard.  See 38 C.F.R. § 21.72(c).

While the veteran has asserted that there are more 
opportunities available for an individual with a bachelor's 
degree in his chosen career pursuit, the evidence is not 
persuasive that the counseling psychologist's decision was in 
error.  It is clear that when the veteran's IWRP was 
originally approved, the defined goal was to allow him to 
obtain an associate degree in Electronics Engineering 
Technology so that he could obtain and maintain employment as 
a electronics engineering technician.  

As to the matter of whether the veteran's current degree is 
adequate to allow him to obtain and maintain suitable 
employment, the veteran's concerns in that regard were 
carefully and thoroughly addressed by the counseling 
psychologist, VRS and other VA staff who reviewed this 
matter.  Those individuals determined that it was premature 
to make a determination regarding whether the veteran would 
be able to obtain and maintain suitable employment until he 
utilized the professional placement services offered to him 
through VA's Chapter 31 program as was agreed to by the 
veteran. 

In this case, the veteran has obtained an associate degree.  
The Board acknowledges the veteran's assertions that a 
bachelor's degree may make more employment opportunities 
available in the veteran's locality.  However, it is clear 
from the record that the veteran was advised that employment 
opportunities in his chosen field were quite limited in his 
locality prior to modification of the IWRP, and the veteran 
continued to request that field, indicating that he was 
available to move to find suitable employment.  Thus, the 
Board finds that this argument is not persuasive to support a 
determination that the RO's denial of the claim of 
entitlement to additional Chapter 31 benefits is improper. 

Moreover, although the veteran asserts that he cannot be 
rehabilitated under the program he has completed, in part 
because he has additional employment handicaps, the Board 
does not find that argument persuasive, where it does not 
appear that the veteran has cooperated with the program of 
employment services designed to complete the rehabilitation 
program in place by finding employment.  Rather, it appears 
from the evidence that the veteran prefers to seek to obtain 
a different degree and different employment as a personal 
choice, because he believes that he cannot be rehabilitated 
under his original and current program.  However, until the 
veteran has cooperated fully with the attempt to rehabilitate 
him under the training already extended, the Board cannot 
determine whether there is a basis for entitlement to an 
extension of that training.

While the veteran has indicated that there are advantages to 
having a bachelor's degree, there is no persuasive evidence 
that the VR&C counseling psychologist's decision was in error 
or improper.  It is clear that when the veteran's IWRP was 
originally approved, the defined goal was to allow the 
veteran to obtain an entry-level position, but the veteran 
has not demonstrated that he has adhered to the IEAP designed 
to assist in that goal.  The Board notes the veteran's 
contentions that the employment services provided to him 
through INTRACORP were inadequate and that he had to conduct 
a valid job search on his own.  However, as noted by the 
Hearing Officer in this case, the company's records do 
document the veteran's lack of cooperation in his 
participation in employment services provided by that 
company.  Further, his dissatisfaction with the services 
provided by INTRACORP does not explain his lack of 
cooperation with the efforts of the VR&C staff documented in 
July and October 1997.  As well, although he submitted a list 
of the companies he had contacted regarding employment, as 
well as rejection letters and notices, the Board notes that 
the information provided by the veteran does not corroborate 
his assertion that most of these were job openings in the 
field for which he was trained or that he was interviewed for 
most of these jobs and denied employment based on his lack of 
a bachelor's degree.  He also stated that he had gone on five 
interviews and that the majority of the candidates who were 
selected had bachelor's degrees.  He stated that none of the 
companies specifically stated that he did not get the job 
because of his lack of a bachelor's degree, but he noted that 
some of these jobs required a bachelor degree before he 
applied.  Moreover, in response to requests for information 
from the RO, the veteran indicated that all of the jobs he 
had applied for were in the electronic technician field and 
that he was granted three interviews, but was not offered the 
jobs.  However, as noted above the veteran has not provided 
specific information that the vast majority of the jobs he 
applied for were looking for applicants with his training or 
that he was rejected because he needed additional training in 
the form of a bachelor's degree.  Had the veteran cooperated 
with the employment services program developed with VR&C 
staff the Board would be better able to assess these factors 
relating to the veteran's ability to obtain employment in the 
field for which he was trained.  The Board notes that there 
is persuasive evidence from the training institution that 
other graduates from the training program in which he 
participated were able to obtain employment.  It may 
ultimately be demonstrated that the veteran's vocational 
training as an electronics engineering technician is 
insufficient to enable him to obtain employment in his chosen 
field.  However, due to the veteran's lack of cooperation in 
the agreed-upon program of employment services, the veteran 
has not demonstrated to the Board's satisfaction that a 
bachelor's degree is necessary to carry out the long-range 
goals of the IWRP.  The Board is unable to find that the 
training provided is inadequate such as to warrant additional 
training at this time.  

The Board also notes that, as required by Chapter 31, the 
veteran received special consideration to help him achieve 
his desired career goals.  Although the Chapter 31 provisions 
of suitable employment are subjective, the Board finds that 
these provisions do not require VA to provide unlimited 
training.  Prior to the veteran's December 1996 request to 
modify the IWRP to reflect pursuit of a bachelor's degree, 
the IWRP had already been modified twice at the veteran's 
request.  

The veteran does not assert that he cannot cooperate with his 
IEAP program or cannot be rehabilitated.  Rather, the veteran 
seeks to obtain a different degree so that the number of 
positions available will be expanded.  However, the record 
clearly establishes that the veteran knew that employment 
opportunities would be limited when he chose to pursue the 
IWRP he now seeks to modify.  

The Board notes the representative's argument, at a personal 
hearing conducted in November 1997, that the VR&C division's 
conclusion that the veteran did not cooperate with a plan of 
employment service is flawed because that decision was 
reached prior to the veteran's completion of the instruction 
portion of his program, before the veteran had an opportunity 
to cooperate with the employment services program.  

The Board notes that the representative's discussion in this 
regard does not accurately reflect the facts of record.  The 
January 1997 determination that the veteran was not then 
eligible for additional Chapter 31 benefits was properly 
based on a determination that the veteran had not yet 
completed a program of instruction or demonstrated that a 
change in his plan was warranted.  The January 1997 denial of 
additional vocational rehabilitation training pending 
completion of the program already in place was proper, as 
demonstrated by the above discussion.  

At the time of issuance of the June 1997 statement of the 
case, the determination that the veteran had not demonstrated 
compliance with the IEAP and employment services was 
supported by the evidence.  The evidence demonstrates that, 
although the veteran engaged in some job-seeking activities, 
he had not demonstrated full cooperation with the employment 
assistance program in place.  Since the phase of 
rehabilitation changed, according to pre-set plans agreed to 
in writing by the veteran, in the interval from the January 
1997 decision to the June 1997 decision, there is no 
prejudice to the veteran in the differences in analysis of 
the two decisions.  However, the evidence demonstrates that 
no determination as to the veteran's cooperation was made 
before the veteran had an opportunity to meet his obligations 
under Chapter 31.

The Board concludes that the denial of additional vocational 
rehabilitation benefits under Chapter 31 requirements is 
proper in this case.  The preponderance of the evidence is 
against the veteran's claim, and the provisions regarding 
reasonable doubt are not for application.



ORDER

The claim for additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

